Citation Nr: 0425129	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for synovitis, to 
include post-traumatic arthritis, of the right knee, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied entitlement to an 
increased rating for synovitis of the right knee.  The 
veteran filed a timely appeal and the claim was certified to 
the Board.  In January 2001, the Board remanded the claim to 
the RO to require the veteran undergo examination in 
accordance with the holding of Deluca v. Brown, 8 Vet. 
App. 202 (1995), which requires a more detailed examination 
with respect to orthopedic disabilities.  The veteran was 
examined in June 2001 and October 2002, and a supplemental 
statement of the case was issued in May 2003.  The case was 
returned to the Board in February 2004 with the additional 
claim of post-traumatic arthritis of the same knee.  In April 
2004, the Board granted service connection for post-traumatic 
arthritis of the right knee, and consequently deferred action 
on the increased rating claim so as to allow the RO to 
address the appropriate evaluation for the newly established 
service-connected knee disability.  Finding that synovitis is 
a form of arthritis and post-traumatic arthritis, the RO 
combined the service-connected disabilities into one to avoid 
pyramiding by rating decision in April 2004.  In July 2004, 
the case was again returned to the Board for appellate 
review.

FINDING OF FACT

The veteran's right knee disability is manifested by flexion 
limited to 30 degrees, with pain, but no evidence of 
instability. 

CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R.             §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260 (2003), DeLuca v. Brown, 8 Vet. App. 202 
(1995).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a right knee disability.  In 
this context, the Board notes that the claim was remanded to 
the RO in January 2001.  In October 2002, prior to its 
recertification of this claim to the Board, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to provide VA with copies of any private treatment 
records he had in his possession and to notify VA of any 
other information or evidence that he wished the VA to 
retrieve.  Thus, the Board finds that the content and timing 
of the October 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for right knee synovitis 
in April 1967.  In April 2004, after the Board granted 
service connection for post-traumatic arthritis of the right 
knee, the RO recharacterized the veteran's service-connected 
disabilities as one disability, namely synovitis to include 
post-traumatic arthritis of the right knee.  An evaluation of 
20 percent was continued, under DC 5010 and DC 5260.  

Under the rating criteria for the musculoskeletal system, DC 
5010 covers arthritis, due to trauma, substantiated by x-ray 
findings, and directs that it is to be rated under DC 5003 as 
arthritis, degenerative.  38 C.F.R. § 4.71a.  DC 5003 directs 
that it will be rated on the basis of limitation of motion 
under the appropriate code for the specific joint, here, the 
knee, which is under DC 5260.  Id.

Under the rating criteria for DC 5260, a 30 percent rating is 
warranted when the leg's flexion is limited to 15 degrees.  A 
20 percent rating is warranted when the leg's flexion is 
limited to 30 degrees.  A 10 percent rating is warranted when 
the leg's flexion is limited to 45 degrees.  A 0 percent 
rating is warranted when the leg's flexion is limited to 60 
degrees.  Id.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
Pursuant to the Board's January 2001 remand, the veteran 
underwent VA joint examination in June 2001.  The Board notes 
that the veteran requested that his right knee not be bent 
during the examination; therefore, the physical findings are 
limited.  The veteran presented with complaints of almost 
constant pain, worse in the winter.  He reported falling a 
lot and having difficulty climbing stairs.  Upon physical 
examination, the veteran was noted to ambulate unassisted but 
with difficulty.  The examiner noted that the veteran held 
his knee stiff at approximately 20 to 30 degrees of flexion 
during the examination.  The veteran lacked approximately 10 
degrees of extension, with flexion limited to 30 degrees.  
There was atrophy of the right quadriceps and vastus medialis 
obliquis.  There was guarding on patellofemoral mobilization.  
Tenderness was noted over the medial joint line.  The 
examiner was unable to test stability, given the veteran's 
request that his knee not be bent.  X-rays of the right knee 
demonstrated narrowing of the medial joint space with a varus 
deformity and advanced patellofemoral degenerative joint 
disease.  Diagnoses of moderately advanced degenerative joint 
disease of the right knee including medial compartment and 
advanced degenerative joint disease of the patellofemoral 
joints were noted.

In October 2002, the veteran underwent additional VA joint 
examination.  The veteran reported that he experiences pain 
on and off, but has pain always at some level.  Sometimes the 
pain becomes excruciating, where he is unable to walk 
normally.  Other times, he can walk normally without pain.  
He further stated that he has flare-ups caused by cold 
weather and rain, and occasional pain at night.  He reported 
feeling unstable.  The veteran does not use a walking aid or 
wear a brace.  He does not take medication for the pain 
associated with his knee.  Upon physical examination, the 
veteran was noted as having a mild antalgic gait as he walked 
into the examination room.  There was mild swelling over the 
medial aspect of the knee.  There was no evidence 
inflammation.  The veteran had - 5 degrees of flexion, 
limited to 30 degrees, at which point he experienced pain and 
inability to bend further.  The patellofemoral joint was 
mildly tender to palpation.  There was no evident instability 
on stress testing in varus and valgus or on the Lachman test.  
The examiner reviewed x-rays of the veteran's right knee, 
which revealed moderate degenerative changes, with joint 
space narrowing, but still somewhat preserved.  Spurs and 
small osteophytes were also noted.  The diagnosis was 
degenerative changes of the right knee, moderate with 
symptoms that are equivalent.   The examiner opined that 
functional loss, weakened movement, excess fatigability, 
coordination, and pain are appropriate given the findings 
upon examination and x-ray.  He further stated that the 
veteran clearly has arthritic changes and his symptoms are 
consistent with this amount of arthritis.

As previously noted, the veteran's right knee disability is 
currently rated at 20 percent.  Under the applicable codes 
discussed above, the next highest rating of 30 percent is 
warranted when the leg's flexion is limited to 15 degrees.   
Upon the most recent VA examination, the veteran had flexion 
limited to 30 degrees.  This is consistent with a 20 percent 
evaluation under diagnostic code 5260, based on the 
limitation of flexion, and 38 C.F.R. §§ 4.40 and 4.45, based 
on the occasional moderate functional impairment caused by 
the right knee pain with walking that must be considered in 
the evaluation of this disability due to the holding of the 
Court in DeLuca, supra.  The evidence, however, does not show 
manifestations of the right knee disability that produce more 
than moderate functional impairment to support the assignment 
of a rating in excess of 20 percent under diagnostic code 
5260 and consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  Therefore, an evaluation higher than the current 
20 percent is not warranted.


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



